By the Court, Marvin, J.
The defendant insisted that the proceedings by and before the board of supervisors, and the *521payment to the plaintiff of the $150, constitute a bar to this action. In his answer, after stating that Marshall and the plaintiff each claimed the reward, and that he referred them to the board of supervisors, he states that they submitted to the arbitrament and decision of the board of supervisors their respective claims, &c. He also alleges, in his answer, that he paid the plaintiff $150 in full satisfaction of his claim. His counsel also insisted, upon the argument, that as the plaintiff was a constable, he could not claim the reward. If the defendant is right in his previous positions, it will not be necessary to examine the last.
The defendant was sheriff of Erie county. He offered the reward. There is no question but that he assumed a personal liability. Nevertheless, he relied upon the county for indemnity, and that the board of supervisors would admit and allow in his accounts any sum that should be properly paid out by him in securing the detection and arrest of the criminal. He referred the plaintiff to the board of supervisors, and the plaintiff presented his petition to the board. Marshall made a claim for a part of the sum. And these claimants appeared before the board and were heard, and they submitted to the board their respective claims. Their claims rested upon the reward offered by the defendant. The board of supervisors acted upon these claims as founded upon the reward offered by the defendant, the sheriff of the county. One of the claimants claimed the entire amount of the reward offered, and the other claimed a part of it, upon what grounds does not appear. The supervisors allowed the whole $250. Should the defendant now pay to the plaintiff the $250, or the $100, he would have no claim, equitable or otherwise, upon the county. It seems to me that the plaintiff, when he consented to refer his claim to the board of supervisors, and appeared and prosecuted his claim, and resisted the claim of Marshall to any portion of the reward, thereby consented and agreed to abide by and stand to the decision which the board should make as to the rights of the claimants to the money. He might have refused to submit the question to the board of supervisors, and have resorted to his remedies *522against the defendant. But having consented to go before the board and submit his claim in competition with the claim of Marshall, and having received that portion of the reward awarded to him, it seems to me that his claim against the defendant, the sheriff of the county, is satisfied, and that he can maintain no action for the whole reward, or for that part not allowed to him by the board. His claiming that he was entitled to the whole sum, at the time he received the $150, and protesting that he did not receive it in full of his claim, will not affect the question. He is bound by the submission of the questions to the board of supervisors and their award and the receipt of the money awarded. If he had not received the money from the county, perhaps he could have maintained an action against the defendant, but he could only have recovered the $150 as awarded by the board of supervisors. The claimants consented that the board should settle their respective rights to the reward, and the board having by their decision settled them, and the plaintiff having received the amount to which, by the decision, he was entitled, he has no further claim against the defendant.
[Erie General Term,
September 8, 1856.
It will not be necessary to examine the question whether the plaintiff, being a constable, could claim the reward. The judgment should be affirmed.
Bowen, Mullett, Greene and Marvin, Justices.]